PER CURIAM.
John Fitzgerald appeals from judgments of conviction for first degree felony murder, armed robbery with a deadly weapon, burglary of an occupied dwelling, and grand theft of an automobile. We affirm.
The trial court properly denied the defense’s peremptory challenge of juror Beni-tez. The record indicates that the State had cause to object to the challenge as discriminatory and demand a Neil inquiry, and that the reasons given for the strike were pretex-tual. See State v. Slappy, 522 So.2d 18, 22 (Fla.) (factors that may demonstrate pretext include perfunctory examination of challenged juror and proffered reason for challenge that is unrelated to facts of case), cert. denied, 487 U.S. 1219, 108 S.Ct. 2873, 101 L.Ed.2d 909 (1988).
We find no merit m the remaining points on appeal.
AFFIRMED.
JORGENSON and LEVY, JJ., concur.